 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARTHA CASTRO, individually and on                  Case No. 2:20-cv-00928-DAD-EPG
      behalf of other individuals similarly
12    situated,
13                        Plaintiff,
14            v.                                          ORDER DIRECTING PARTIES TO
                                                          RESPOND RE: CONSOLIDATION
15    WALMART, INC.,
16                        Defendant.
17

18           On April 29, 2021, the parties in related case Sousa v. Walmart, Inc., et al., Case No.

19   1:20-cv-00500-DAD-EPG (“Sousa”), filed a stipulation requesting to consolidate Sousa with this

20   matter and to file a consolidated amended complaint. (Sousa, ECF No. 27.) The stipulation was

21   not signed by Plaintiff’s counsel in this case and the stipulation did not address whether or not

22   Plaintiff agreed to the requested relief. The Court will therefore direct the parties to file a

23   response addressing whether or not they oppose consolidation and the filing of a consolidated

24   amended complaint. If appropriate, the parties may file their response as a stipulation.

25   ///

26   ///

27   ///

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that, within seven days of entry of this order,

 2   the parties shall file a response addressing whether or not they agree that this case and Sousa

 3   should be consolidated and whether leave to file a consolidated amended complaint should be

 4   granted.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 30, 2021                              /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
